DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgerton (U.S. Patent No. 5,123,400).
Regarding claim 4, Edgerton teaches bi-directional cutter drive link (12) comprising: a body a first rivet hole (24.26) through the body and a second rivet hole (24.26) through the body(Figures 2 and 3)(The second rivet hole is identical to the first rivet hole as noted in annotated Figure 1 below showing where the two rivets are placed); 
a first cutting element (22) extending upward from the body, the first cutting element to perform cuts when the drive link travels in a first direction with the first rivet hole in front of the second rivet hole; and
 a second cutting element (22) extending upward from the body, the second cutting element to perform cuts when the drive link travels in a second direction with the first rivet hole behind the second rivet hole (Figures 1-2; See annotated Figure 1 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Edgerton (U.S. Patent No. 5,123,400) as evidenced by Muehling (U.S. Patent No. 4,524,519).
Regarding claim 1, Edgerton teaches a saw chain (10) comprising;
 a drive link (12) including a body; a first rivet hole (24,26) through the body(Figures 2 and 3); and 
a second rivet hole (24,26) through the body(Figures 2 and 3)(The second rivet hole is identical to the first rivet hole as noted in annotated Figure 1 below showing where the two rivets are placed); 
a tie strap (18)(Figure1 and 2); and 
a rivet (16) coupled to the tie strap, the rivet including a flange (32) disposed in the first rivet hole (Figures 2-3), wherein a clearance between the flange and the first rivet hole is between 0.001 and 0.003 inches (Figures 1-4; Col. 4, Lines 19-31), wherein the drive link is a bi-directional cutter drive link that includes: 
a first cutting element (22) extending upward from the body, the first cutting element to perform cuts when the drive link travels in a first direction (D1) with the first rivet hole in front of the second rivet hole (Figures 1-2); and 
a second cutting element (22) extending upward from the body, the second cutting element to perform cuts when the drive link travels in a second direction with the first rivet hole behind the second rivet hole (Figures 1-2; See annotated Figure 1 below).
Muehling provides evidence it is well known within the art of chain saws and saw chain links to incorporate chainsaw (10) with a plurality of cutting links (12) pivotally connected by rivets (14), wherein the rivets extend through the adjacent cutting links that have a small amount of clearance between the rivet and cutting link to form a running fit, to easily provide lubrication (Figure 5, 7 and Col. 4, Lines 1-12).
Edgerton does not teach wherein the clearance is 0.010 inches or more.
One of ordinary skill in the art would have good reason to pursue a variety of rivet hole clearances which are known to be useful for a particular cutting function. There are a finite number of possible clearances which pertain to rivets and allow for the rivet to be held within the hole providing the proper fit without being so large the rivet no longer stays within the hole. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable clearance between the rivet hole and rivet in an attempt to provide an improved fastening of the rivet to incorporate easier lubrication of the cutting links, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image1.png
    345
    741
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    344
    691
    media_image2.png
    Greyscale

Regarding claim 3, the modified device of Edgerton teaches wherein the rivet is a first rivet (16)(R1), and wherein the saw chain further includes a second rivet (16)(R2) including a second flange (32) disposed in the second rivet hole, wherein a clearance between the second flange and the second rivet hole is 0.010 inches or more (See Edgerton annotated Figure 1 above; Col. 4, Lines 19-31; Examiner notes the clearance between the center of the rivet 16 to be the same as the first rivet of claim 1 above).

Regarding claim 8, the modified device of Edgerton teaches saw chain including the bi-directional cutter drive link of claim 4 (See 102 rejection of claim 4 above), the saw chain further including: 
a tie strap (18); and a rivet (16) coupled to the tie strap, the rivet including a flange (32) disposed in the first rivet hole, wherein a clearance between the flange and
the rivet hole is between 0.001 and 0.003 inches (Figures 1-4; Col. 4, Lines 19-31), wherein the drive link is a bi-directional cutter drive link that includes:
Edgerton does not provide the first rivet hole is 0.010 inches or more.
Muehling provides evidence it is well known within the art of chain saws and saw chain links to incorporate chainsaw (10) with a plurality of cutting links (12) pivotally connected by rivets (14), wherein the rivets extend through the adjacent cutting links that have a small amount of clearance between the rivet and cutting link to form a running fit, to easily provide lubrication (Figure 5, 7 and Col. 4, Lines 1-12).
Edgerton does not teach wherein the clearance is 0.010 inches or more.
One of ordinary skill in the art would have good reason to pursue a variety of rivet hole clearances which are known to be useful for a particular cutting function. There are a finite number of possible clearances which pertain to rivets and allow for the rivet to be held within the hole providing the proper fit without being so large the rivet no longer stays within the hole. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable clearance between the rivet hole and rivet in an attempt to provide an improved fastening of the rivet to incorporate easier lubrication of the cutting links, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 9, the modified device of Edgerton provides wherein the rivet is a first rivet, and wherein the saw chain further includes a second rivet (16) including a second flange (32) disposed in the second rivet hole, wherein a clearance between the second flange and the second rivet hole is 0.010 inches or more (See Edgerton annotated Figure 1 above; Col. 4, Lines 19-31; Examiner notes the clearance between the center of the rivet 16 to be the same as the first rivet of claim 1 above)..
Regarding claim 10, the modified device of Edgerton provides wherein the first and second rivets are integrated with the tie strap (Figures 1-3).

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Edgerton (U.S. Patent No. 5,123,400) as evidenced by Muehling (U.S. Patent No. 4,524,519) as applied to claims 1 and 4 respectively above, and further in view of Olmr (U.S. Patent No. 3,945,288).
Regarding claim 2, the modified device of Edgerton does not provide further comprising a first depth gauge extending upward from the body and disposed in the first direction from the first cutting element; and a second depth gauge extending upward from the body and disposed in the second direction from the second cutting element.
Olmr teaches it is old and well known in the art of saw chains to incorporate a cutting drive link (25), including two cutting elements (29,30) and a first depth gauge (33) extending upward from the body and disposed in the first direction from the first cutting element and a second depth gauge (33) extending upward from the body and disposed in the second direction from the second cutting element. (Figures 5 and 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Edgerton to incorporate the teachings of Olmr to provide the cutter drive link with a first and second depth guage. In doing so, it allows for a desired depth gauge setting of the depth gauge to be maintained or provided during cutting (Col. 3, Lines 49-67).

Regarding claim 5, the modified device of Edgerton does not provide wherein the first cutting element extends above the second cutting element when the drive link travels in the first direction, and wherein the second cutting element extends above the first cutting element when the drive link travels in the second direction. 
Olmr teaches it is old and well known in the art of saw chains to incorporate a cutting drive link (25), including two cutting elements (29,30)(Figures 5 and 8; (Col. 3, Lines 49-67; Examiner notes the cutting edge, during use to pivot slightly, thereby providing one cutting edge extending above the other cutting edge in a first direction, while also allowing the opposite direction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Edgerton to incorporate the teachings of Olmr to provide the first cutting drive link above the second in a first direction and the second drive link above the first in a second direction. Doing so allows for the cutting edge to be properly positioned and retain in cutting position (Col. 3, Lines 49-67).

Regarding claim 6, the modified device of Edgerton does not provide further comprising a first depth gauge extending upward from the body and disposed in the first direction from the first cutting element; and a second depth gauge extending upward from the body and disposed in the second direction from the second cutting element.
Olmr teaches it is old and well known in the art of saw chains to incorporate a cutting drive link (25), including two cutting elements (29,30) and a first depth gauge (33) extending upward from the body and disposed in the first direction from the first cutting element and a second depth gauge (33) extending upward from the body and disposed in the second direction from the second cutting element. (Figures 5 and 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Edgerton to incorporate the teachings of Olmr to provide the cutter drive link with a first and second depth gauge. In doing so, it allows for a desired depth gauge setting of the depth gauge to be maintained or provided during cutting (Col. 3, Lines 49-67).
Regarding claim 7, the modified device of Edgerton provides wherein the first and second cutting elements are disposed between the first and second depth gauges (Edgerton Figures 1-2 and Olmr Figured 5 and 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/ 09/29/2022Examiner, Art Unit 3724